The facts and issues involved in this case are fully given in our original opinion. See 172 So. 788.
We had granted a rehearing in this matter upon the plaintiff contending that we had not grasped the point at issue, thereby giving unto the plaintiff an opportunity to make the issue more plainly to us. But our re-examination of the case has served to convince us more firmly of the correctness of our original decree.
Our former decree is therefore reinstated and made the final judgment of the court.